Citation Nr: 1420973	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-36 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fibroid uterus with large left ovarian cyst status post myomectomy and left ovarian cystectomy. 

2.  Entitlement to service connection for anxiety.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 1984, August 1990 to October 1990, and March 2003 to August 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction now lies with the New Orleans, Louisiana RO.  

In her August 2008 claim for benefits, the Veteran contends she is entitled to service connection for anxiety.  The Board has recharacterized her claim more generally as one of entitlement to service connection for a psychiatric disorder to include anxiety and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).   That said, the Board will consider anxiety and PTSD separately in view of the facts found.

In January 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file. 

In January 2012, the Veteran submitted new evidence directly to the Board, along with a waiver of initial AOJ review of this evidence.  The Board will therefore consider this evidence below.  38 C.F.R. §  20.1304(c) (2013).

The issue of entitlement to service connection for a sinus condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for PTSD and entitlement to service connection for fibroid uterus with large left ovarian cyst status post myomectomy and left ovarian cystectomy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent medical evidence of record establishes that the Veteran's anxiety is related to her military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for anxiety have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the present case, the grant of entitlement to service connection for anxiety constitutes a complete grants of the benefit sought on appeal.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of her claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds that all three elements of the Veteran's service connection claim for anxiety are met.  First, the medical evidence of record demonstrates that the Veteran has been diagnosed with anxiety and panic attacks during the appeal period.  Next, a September 2004 service treatment record reflects that the Veteran sought treatment for anxiety and panic attacks and was prescribed Xanax to treat her symptoms during active service.  Finally, the competent medical evidence of record supports a finding that the Veteran's current anxiety is causally related to her active service.  Specifically, in a January 2012 letter from the Veteran's private physician, he stated that he has been treating the Veteran for several years and that she has a current diagnosis of anxiety and panic attacks.  He further stated that the Veteran has been under continuous treatment for this disability since 2004, and opined that the Veteran "still has this disorder and that it began while in the U.S. Military."  

Based on the foregoing evidence, the Board finds that the competent medical evidence of record supports a finding that the Veteran's anxiety is causally related to her active military service.  Therefore, resolving all doubt in favor of the Veteran, the Board will grant the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for anxiety is granted. 


REMAND

An opinion is needed with respect to whether the Veteran's fibroid uterus and large left ovarian cyst disabilities pre-existed service, and if so, whether they were aggravated by the Veteran's active service.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002). 

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).  

In determining whether a condition existed prior to service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin, and development of the condition, and lay and medical evidence concerning the inception, development, and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b) (2013); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

A lack of aggravation during service can be shown by establishing by clear and unmistakable evidence either that there was no increase in disability, or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013); Wagner, 370 F.3d at 1096; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The Veteran "need not produce any evidence of aggravation in order to prevail"; instead, the burden is on the VA to identify affirmative evidence demonstrating that there was no aggravation.  Horn, 25 Vet. App. at 235.  The burden is not met by finding that the record contains insufficient evidence of aggravation.  Id. 

In the present case, the Board notes that on the Veteran's March 1987 Report of Medical History, she stated that she had an irregular menstrual period at age 14.  In a February 2003 pre-deployment health assessment completed upon entry to active service, the Veteran did not indicate any menstrual or fibroid uterine health concerns, and the examiner left unchecked a box indicating a need for gynecological referral.  Rather, the examiner stated that the Veteran was cleared for active duty and deployable.

During active service in May 2004, the Veteran was diagnosed with an enlarged uterus with multiple uterine fibroids and a small cyst in the left ovary measuring 18 millimeters (mm) in diameter.  In June 2004, the Veteran underwent a multiple myomectomy and left ovarian cystectomy and received a postoperative diagnosis of fibroid uterus with large left ovarian cyst.  

Post-service records reflect that the Veteran has been diagnosed with dysfunctional uterine bleeding, abnormal bleeding from female genital tract, and other disorders of menstruation contemporaneous to and during the pendency of the current appeal.  Private medical records additionally show that the Veteran underwent a hysterectomy in October 2008. 

The Veteran was given a VA examination in August 2005 with respect to her uterine fibroids.  The examiner opined that it is less likely than not that the Veteran's uterine fibroid disability was a result of her military service.  However, the examiner failed to provide a rationale in support of his opinion, and additionally failed to specifically address whether the Veteran's fibroid and left ovarian cyst disabilities pre-existed service and whether they were not aggravated by her active service.  Accordingly, remand is necessary in order to provide the Veteran with a VA examination to assess the current nature of her disabilities, and to obtain medical opinions as to whether the Veteran's uterine fibroids and left ovarian cyst existed prior to her active service, and if so, whether they were not aggravated by service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).

Remand is additionally necessary with respect to the Veteran's claim of entitlement to service connection for PTSD.  In January 2012, the Veteran submitted a PTSD Disability Work Capacity Evaluation completed by a private medical examiner.  The examiner provided a diagnosis of PTSD and opined that the Veteran's PTSD is related to her military service.  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed-in service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  

In providing his opinion linking the Veteran's PTSD to her active service, the examiner related the Veteran's PTSD to an in-service stressor resulting from a loading accident in which the Veteran witnessed a co-worker suffer a fatal injury.  At her January 2012 Board hearing, the Veteran testified that while loading a ship, the hatch fell and struck a civilian contractor in the head, causing his death.  The Veteran further stated that she subsequently felt that the same situation could happen to her.  To this point, however, no development has been performed with respect to attempting to verify the Veteran's reported stressor.  On remand, the RO must attempt to verify the Veteran's claimed stressor with any necessary assistance from the Veteran.  38 C.F.R. § 3.304(f).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) letter that, among other things, contains full information for developing a claim for service connection for PTSD.  

2.  Schedule the Veteran for a VA gynecological examination to determine the nature of her current disabilities, to include disorders of menstruation, uterine fibroid status post myomectomy, left ovarian cyst status post cystectomy, and abnormal bleeding from female genital tract.  The claims folder should be provided to the VA examiner for review.  While review of the entire file is required, attention is invited to the following particular records:

(a)  A March 1987 Report of Medical History noting a history of irregular menstruation;

(b)  A May 2004 service treatment record noting enlarged uterus with multiple uterine fibroids and a small cyst in the left ovary;

(c)  A June 2004 private treatment record of a multiple myomectomy and left ovarian cystectomy with preoperative diagnosis of fibroid uterus and postoperative diagnosis of fibroid uterus with large left ovarian cyst; 

(d)  An October 2008 private treatment record noting the Veteran underwent a hysterectomy and was given a pre-and post-diagnosis of dysfunctional uterine bleeding; and

(e)  Portions of the following scholarly articles included in the claims file which address the negative effects of stress on fibroids: 

(i)  Susan M. Lark, M.D., Stress Reduction for Relief of Fibroids & Endometriosis, July 7, 2011; and 

(ii)  William H. Catherino, M.D., Ph.D., Estella Parrott, M.D., M.P.H., and James Segars, M.D., Proceedings from the National Institute of Child Health and Human Development Conference on the Uterine Fibroid Research Update Workshop, Fertility and Sterility, Vol. 95, No. 1. 9-10 (2011).

Following review of the claims file and interview of the Veteran with respect to the history and symptoms of her disabilities, the examiner should provide an opinion as to the following:

(a)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran had fibroid uterus, left ovarian cyst, or any other gynecological disability prior to entry into any period of active service.  Please provide a complete explanation for the opinion.

(b)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disability WAS NOT aggravated (i.e., permanently worsened) during a period (or periods) of active service thereafter or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disability.  Please provide a complete explanation for the opinion.  

(c)  If it is not clear and unmistakable that the Veteran had fibroid uterus, left ovarian cyst, or another gynecological disability prior to her entry into active service, stat whether it is at least as likely as not (a probability of 50 percent or greater) that any current gynecological disability or disorder of menstruation, to include fibroid uterus and dysfunctional uterine bleeding, is related to an injury or disease that was incurred in service.  Please provide a complete explanation for the opinion.  

The examiner is reminded that the term "clear and unmistakable" requires that the preexistence of a condition and the non-aggravation result be "undebatable."  Aggravation means that there was a permanent worsening of the disability beyond the natural progression.

3.  With any necessary assistance from the Veteran with regard to specific dates/details, attempt to verify the Veteran's claimed stressors with the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency.  JSRRC should be requested to conduct a search of all of the available and appropriate sources, and provide any pertinent information which might corroborate the claimed stressor.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, the claims file should be so documented. 

4.  Based upon the information (if any) obtained from the JSRRC, please consider whether a further VA psychiatric examination is needed to ascertain whether it is at least as likely as not (a 50 percent or greater likelihood) that PTSD is etiologically related to a corroborated in-service incident.  This action is not required by the remand but warrants consideration if suggested by the JSRRC findings.

5.  Following completion of the above, readjudicate the issues on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


